PD-1100-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 9/21/2015 12:00:00 AM
September 22, 2015                                                  Accepted 9/22/2015 1:02:15 PM
                                                                                    ABEL ACOSTA
                                  No. PD-1100-15                                            CLERK

                                      In the
                        COURT OF CRIMINAL APPEALS
                     ______________________________________

                On Appeal from the 404th Judicial District Court of
             Cameron County, Texas in Cause Number 10-CRF-727G;
                and the Opinion of the Thirteenth Court of Appeals
            in Cause Number 13-13-00172-CR, Delivered July 23, 2015
                  ______________________________________

                         ABRAHAM JACOB PROENZA
                                       v.
                             THE STATE OF TEXAS
                     _____________________________________

             MOTION FOR EXTENSION OF TIME TO FILE
        RESPONSE TO PETITION FOR DISCRETIONARY REVIEW
                  ______________________________

       TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

 APPEALS:

       COMES NOW, Kristen Jernigan, the undersigned attorney of record for

 Abraham Jacob Proenza, the Appellant, herein, and files this Motion for Extension

 of Time to File Response to Petition for Discretionary Review. As set out below,

 the undersigned respectfully requests a thirty-day extension to file Appellant’s

 Response to the State’s Petition for Discretionary Review.    In support of said

 motion, the undersigned would show the Court the following:

       1.    Appellant’s Response to the State’s Petition for Discretionary Review

 is currently due in this case on September 23, 2015.
      2.     Appellant seeks an extension of thirty days in which to file his

Response to the State’s Petition for Discretionary Review, making his Petition due

on or before October 23, 2015.

      3.     The undersigned is currently in a murder trial in the cause of The State

of Texas v. Daniel Willis, No. 15,605 in the 21st District Court of Bastrop County.

The proceedings began September 14, 2015, and are expected to last through

September 22, 2015 at the very least.      Additionally, in the past thirty days, the

undersigned has filed a brief in the First Court of Appeals in Cause Number

01-14-01023-CR, Sean Michael McGuire v. The State of Texas.              Further, on

September 9, 2015, the undersigned was the attorney of record in a contested

hearing in the Capital Murder case of Cornelius Harper v. The State of Texas, No.

01-14-00641-CR.        Moreover, on September 8, 2015, the undersigned traveled to

Cameron County for an appearance in the trial court on the present case to comply

with this Court’s orders regarding setting the conditions of Appellant’s bail.

Finally, the undersigned has undertaken the tasks associated with a solo practice.

Consequently, the undersigned respectfully requests that the Court grant Appellant

the additional time.

      4.     The undersigned has not filed any previous motions for extension of

time in this case.

      5.     For the reasons set forth above, the undersigned respectfully requests

that Appellant be granted an extension of thirty days so that his response in this
case will now be due on October 23, 2015.

                                     PRAYER

            WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

his Response to the State’s Petition for Discretionary Review.

                                             Respectfully submitted,


                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com




                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been emailed to the State

Prosecuting Attorney’s Office, John.Messinger@SPA.texas.gov, on September 20,

2015.

                                       __/s/ Kristen Jernigan__________________
                                       Kristen Jernigan